Citation Nr: 1145914	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-16 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an initial compensable rating for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to November 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim of entitlement to service connection for a left knee disability and assigned the same an initial noncompensable disability rating, effective December 30, 2004.  The August 2005 rating decision also denied the Veteran's claims of entitlement to service connection for a cervical spine disability and a lumbar spine disability.

In September 2009, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in November 2009, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  The Veteran's cervical spine disability, diagnosed as a cervical strain, had it onset in service.

2.  The Veteran's lumbar spine disability, diagnosed as a lumbar strain, had its onset in service.

3.  Since December 30, 2004, the effective date of service connection, the Veteran's left knee disability has been manifested by complaints of painful motion of the joint, with objective findings of normal range of motion. There is no clinical evidence of arthritis, subluxation, instability, locking, dislocation of semilunar cartilage, impairment of the tibia or fibula, or ankylosis.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disability was caused or aggravated by his active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The Veteran's lumbar spine disability was caused or aggravated by his active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Since December 30, 2004, the effective date of service connection, the criteria for an initial 10 percent rating for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5256-5262 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to grant service connection for a cervical spine disability and a lumbar spine disability herein constitutes a complete grant of the benefit sought on appeal for those issues, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

With regard to the Veteran's claim for an initial compensable rating for a left knee disability, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the August 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Although the Veteran provided releases to obtain records from two private physicians, the VA attempted to collect these records in April 2011 and in June 2011, with no response, fulfilling its duty under 38 C.F.R. § 3.159(c) .  The Veteran has also been afforded VA examinations in March 2005 and in January 2010, in order adjudicate his initial rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's left knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the November 2009 remand directives in obtaining all identified records and affording the Veteran a VA examination such that no further action is necessary in this regard. See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service Connection

The Veteran contends that his lumbar spine and cervical spine disabilities had their onset in service when he was hit by a fork lift, and that during service, the disabilities became progressively worse.  He also contends that his cervical spine and lumbar spine disabilities were either related to or aggravated by parachute jumps completed in service that resulted in hard landings, placing physical stress on his body.  Alternatively, the Veteran contends that his back disabilities were caused or aggravated by his service-connected left knee disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Service treatment records reflect that on October 1991 enlistment examination, there was no indication of neck or back pain or problems.  In January 1994, the Veteran reported having back pain for one and a half weeks.  He reported that he had in the past seen a chiropractor for back pain.  There was no history of trauma.  The assessment was questionable muscle strain.  In March 1995, the Veteran reported having had headaches for a long time.  The headaches were related to his neck and back "being out of place."  His referral to a chiropractor was helpful, as was Tylenol.  In August 1995, the Veteran awoke with posterior neck pain and malaise.  The assessment was heat stress.  In September 1995, the Veteran reported having neck and back pain for one and a half weeks.  The neck was manipulated with good results.  He was prescribed pain medication.  In August 1999, the Veteran reported having head and neck pain for four hours.  He had been thrown from a vehicle and had subsequently vomited.  The pain was over the whole head and eyes.  The assessment was mild dehydration verses acute gastroenteritis.  On October 1999 separation examination, the Veteran reported having chronic upper back pain that was now affecting his neck.  He reported that he had sustained a hard injury during an airborne jump, resulting in a concussion.  He had neck and upper back pain ever since the injury. 

Post-service VA treatment records reflect that in August 2000, the Veteran reported having pain in his upper back and neck related to a hard landing from a parachute jump.  He currently worked at Walmart lifting boxes.  Physical examination resulted in a diagnosis of cervical and upper dorsal back strain, probably related to his work lifting boxes at Walmart.  In November 2000, X-ray examination showed a normal cervical spine and X-ray examination of the lumbar spine showed some calcifications of the disc space, suggesting metabolic deficit, but no other definite changes.  The Veteran reported that at work, he would stand all day, packing products in boxes.  Examination of the low back showed bilateral paravertebral muscle spasm.  A January 2001 note shows a diagnosis of degenerative disk disease, without spinal cord impingement.  In July 2001, the Veteran reported that he had fallen off of a roof, resulting in a sprain to the upper back.  In January 2003, the diagnosis was cervical and upper dorsal strain, improving.  In July 2003, the Veteran described pain mainly in the mid to lower dorsal spine.  There was fairly diffuse cervical muscle pain and intermittent low back pain with muscle spasm and stiffness.  The pain was mostly associated with lifting and twisting, and occurred at work.  Physical examination resulted in the assessment of increasing cervical and upper dorsal strain due to degenerative joint disease and musculoskeletal strain.  There was a similar muscle ligamentous strain to the lumbar spine.  

On April 2005 VA examination, the Veteran reported that while in service, he was an ammunition supply specialist.  In 1996, while in airborne school, he injured his left knee, which he felt exacerbated his spine pain.  He had cervical and upper thoracic spine discomfort and a feeling of tightness.  After reviewing the claims file, the examiner determined that the Veteran's neck and back complaints were not secondary to his left knee disability.  The examiner explained that although back complaints after longstanding knee complaints could occur, they typically became symptomatic when the individual was older and debilitated and could no longer compensate with muscle strength.  In this case, such would not be the case because the Veteran was only 32 years old and was otherwise healthy.  His gait was also normal.  

Private treatment records reflect that in August 2005, the Veteran sought treatment for upper back pain that had been present for 10 years.  

VA treatment records reflect that the Veteran sought regular chiropractic care for his upper back stiffness and associated muscle spasm from 2006 forward.  

Private treatment records reflect that in August 2008, the Veteran had neck pain with headaches and upper and lower back pain.  He stated that the pain began in 1996 without any precipitating injury or trauma.  Cervical spine X-ray examination showed degenerative change and loss of normal curvature with degeneration.   Lumbar spine X-ray examination showed mild degenerative changes with osteophytes.  Physical examination showed restricted range of motion of the thoracolumbar and cervical spine, with point tenderness on palpation.  The impression was cervical and lumbar degenerative disc disease with thoracic strain.  

At his September 2009 hearing before the Board, the Veteran stated that while in service, he sustained a left knee injury when he was hit by a forklift.  He stated that when he was hit, he fell and landed in between his side and his back.  He stated that after that incident, his back was progressively painful so that it became more bothersome by the end of service.  As an ammunition specialist, he would load and unload trucks with ammunition by hand.  He also worked with airborne ammunition, in which he would jump from an airplane with the supplies to set up in a different location.  The ammunition was mostly heavy, weighing from 77 pounds to 130 pounds.   At one point, he had a hard landing when he jumped from an airplane about one foot off the ground and fell.  The wind was knocked out of him and he sustained a concussion.  He would treat his back in service by running hot water over the painful areas in the shower.  He stated that his left knee bothered him more in service than his back because he would have to run, but that since he had stopped running, his back pain was more prominent.  He contended that his back pain was not due to his previous job at Walmart, but that the previous job duties exacerbated his back trouble.   

On January 2010 VA examination, the Veteran reported that he had fallen due to a fork lift accident in 1995 and had hurt his neck and upper back.  The pain had continued from the time of the accident, but that while in service, he was predominately concerned about his left knee.  He had also fallen from a roof in 2001 and had sustained a laceration to his fingers, but denied any back or neck injury at that time.  After physically examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with a thoracolumbar strain and a cervical strain.  The examiner concluded that the Veteran's cervical and thoracolumbar strains were at least as likely as not related to the Veteran's service, in that they were permanently aggravated by the reported injuries in service.  The examiner explained that the Veteran's separation examination showed complaints of chronic neck and back pain, and that those same symptoms were being treated by his primary care physician at the VA.

In August 2011, the Veteran's claims file was forwarded to the January 2010 VA examiner for clarification on the issue of whether his back and neck disabilities had been aggravated by his service-connected left knee disability.  The examiner determined that the Veteran's back and neck condition were not aggravated by his left knee condition.  The examiner explained that the Veteran's left knee had been shown to have a full range of motion, with normal X-ray readings.  The examiner went on to state that although the service treatment records showed limited treatment for a neck and upper back injury, the Veteran had multiple jumps and hard landings in service, and that such duties could cause neck and upper back injuries that would not be severe enough to require medical attention.  Indeed, the separation examination showed a finding of chronic neck and  back pain.  The examiner went on to conclude that the 2001 fall from the roof may have caused some minor exacerbation to the back.  The fall would have produced minor symptoms because they were noted to have resolved per his physician's notes in 2001.  The examiner concluded that lifting boxes at Walmart also caused some exacerbation to his already existing neck and back problems, as was also noted in his VA treatment records.  

In this case, the Board finds that probative and persuasive evidence supports the Veteran's claim that his cervical spine disability and lumbar spine disability were caused or aggravated by his service, specifically, that they are related to his duties in service involving multiple parachute jumps.   In so finding, the Board places great probative weight on the January 2010 and August 2011 VA examiner's opinions that the Veteran's in-service duties caused his current back disability.  The examiner explained that such pain was documented as chronic on separation from service and there is evidence of continuing treatment for those same symptoms at the VA following service.  The Board also finds that both opinions are supportive of the Veteran's claims, in that in both opinions, the examiner found it to be likely that the Veteran's service duties, coupled with his record of treatment in service, would likely result in his current disabilities.  In this regard, the opinions contain clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the examiner took into consideration the Veteran's lay statements that while in service, he experienced a hard landing during airborne school, hurting his neck and back.  She also found it to be significant that these multiple parachute jumps could cause a cervical and lumbar spine disability, even if not the kind that resulted in immediate medical treatment.  Accordingly, because the positive evidence of record relates the Veteran's current lumbar spine and cervical spine disabilities at least as likely as not to his in-service parachute jumps and related injuries, and absent evidence or opinion to the contrary, service connection for a lumbar spine and for a cervical spine disability is warranted.  

To the extent that in August 2000, the Veteran's VA physician related his back pain to his job duties at Walmart, the Board finds that that opinion is outweighed by the August 2011 VA opinion that the Veteran's duties at Walmart merely exacerbated a pre-existing back disability.  An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

In reviewing the August 2000 diagnosis, the Board finds that such diagnosis was not meant to be a dispositive opinion in this case, in that it was not meant to state that he had no prior back disability related to service.  Instead, the opinion was more likely a diagnosis in order to treat the Veteran's current symptoms.  By contrast, the 2011 VA opinion took into consideration the service treatment records, as well as the post-service treatment records, in finding that the Veteran's duties at Walmart were not the cause of his cervical spine and lumbar spine disabilities, but rather an exacerbation of his pre-existing service-related injuries.  Thus, the Board finds that service connection for a cervical spine and lumbar spine disability is warranted.  

Thus, the Board finds that in resolving reasonable doubt in favor of the Veteran, the Veteran's lumbar spine disability and cervical spine disability were as likely as not related to his service.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011) . The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions of should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14 , 4.40, 4.45 (2011); Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DC 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2011); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's left knee disability has been rated as noncompensable under Diagnostic Code 5010, which pertains to arthritis.  38 C.F.R. § 4.71a, DC 5010  (2011).  Diagnostic Codes 5260 and 5261, which pertain to limitation of flexion and extension of the leg, are also potentially applicable in this instance.  38 C.F.R. § 4.71a , DCs 5260, 5261 (2011). 

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5257 (instability), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, MRI and X-ray evidence does not reflect a finding of dislocation of the semilunar cartilage, and no impairment of the tibia or fibula, or genu recurvatum, has been diagnosed.  Finally, there have been no findings of instability of or ankylosis of the knee. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Turning to the evidence of record, on March 2005 VA examination, a review of a March 2005 X-ray of the knee showed no significant pathology.  There was a trace decrease in the lateral joint space.  The Veteran felt that his knee was "tight," as though it needed to popped.  It felt that way at all times.  He denied morning knee stiffness, popping, cracking, or locking of the knee.  He denied falls or weakness.  He could not provide any examples as to how his knee disability impacted his daily activities.  Running or walking upstairs increased his knee pain. The pain was located at the level of the joint between the femur and the tibia, just medial to his patella.  Physical examination revealed normal range of motion, with 0 degrees extension and 140 degrees flexion.  The Veteran was not in any apparent distress.  There was no crepitus.  He was able to squat.  There was no joint effusion, redness, scars, or deformities.  There was no instability at any degree of flexion.  The ligaments were intact.  Drawer test was negative.  Radiographic testing suggested early degenerative changes.  

On April 2005 VA examination related to the Veteran's cervical and lumbar spine, the Veteran reported that his knee was his most bothersome disability.  He did not use a cane or crutches.  He denied impairment to his activities of daily living.  He would take pain medication for his knee which would help slightly.  Examination of the lower extremities revealed normal strength and sensation.  His deep tendon reflexes were normal.

At his September 2009 hearing before the Board, the Veteran stated that at the April 2005 VA examination, on testing, his left knee popped and he felt pain in the knee.  He had stated to the examiner that his left knee popped often.  He stated that the knee did not lock.  However, the knee would get sore so that he did not want to bend it.  He was taking pain medication and muscle relaxers to treat the pain on a daily basis.  He would avoid climbing the stairs or ladders.  He felt that he could only walk.  He had not taken time off from work due to knee pain.  His wife testified that the Veteran could not run with his children when he tried to coach softball due to knee pain.  

On January 2010 VA examination, the Veteran reported that his left knee pain was about the same, and that it was painful every day.  He stated that he could walk one to three miles and had no limitation in his ability to stand.  He denied any instability, giving way, or weakness.  Range of motion of the left knee showed extension to 0 degrees and flexion to 140 degrees.  There was no objective evidence of pain on active motion.  He was employed and had not taken time off from work for his knees.  The diagnosis was patella femoral arthritis.  There were no significant effects on his daily activities due to his left knee disability. 
VA treatment records dated in 2010 reflect that the Veteran was enrolled in a chronic pain program related to his back disability, rather than due to his left knee disability. 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  Range of motion testing on March 2005 and January 2010 VA examinations revealed normal extension and normal flexion.  Extension limited to 0 degrees and flexion limited to 140 degrees does not warrant a compensable rating under either DC 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted in this case.

The Board has determined that the Veteran is not entitled to a compensable rating under either DC 5260 or 5261, based upon an analysis of his recorded ranges of motion.  Because he did not meet the criteria for a compensable rating under either diagnostic code, separate compensable ratings for limitation of flexion and extension are not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  In this case, the evidence does not support the assignment of a compensable rating under either of DC 5260 or DC 5261. 

The remaining Diagnostic Codes, DCs 5003 and 5010, pertain to degenerative and traumatic arthritis.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X ray confirmation of the affected joint will warrant a 10 percent rating under Diagnostic Codes 5003 and 5010.  Also, under Diagnostic Codes 5003 and 5010, a 10 percent rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003, 5010 (2011).  In this case, however, although the Veteran is currently rated under DC 5010, and was diagnosed with patellofemoral arthritis, X-ray examination of the knee has not shown radiographic evidence of arthritis.  Specifically, no such diagnosis was made on 2005 or 2010 VA examination based upon review of X-ray examinations.  

However, the Board has considered whether the Veteran is entitled to relief under 38 C.F.R. § 4.59 which states that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  In that regard, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, 25 Vet.App. 1 (2011).  In this case, the Board finds that when taking into consideration the Veteran's consistent reports of painful motion of the left knee joint, a minimal compensable rating under DC 5010 is warranted.  In that regard, the Board notes the Veteran's reports that he experiences pain in the left knee on a constant basis, and especially when running, as well as the VA treatment records that demonstrate findings of tenderness of the patella with pressure and findings of crepitation which demonstrate left knee pathology on motion.  Furthermore, the Veteran stated at his hearing that he had painful motion of the left knee on a daily basis, and that he had experienced pain in the left knee when he underwent testing during the 2005 VA examination.  In that regard, the Board finds that the Veteran is competent to report painful motion of the left knee.  Due to the consistency of the Veteran's reported painful motion, the Board finds his statements to be credible.  Thus, in resolving the benefit of the doubt in favor of the Veteran, the Board finds that the minimum compensable rating for the Veteran's left knee disability is warranted.  In this case, such a rating would necessarily be 10 percent under DC 5010.  38 C.F.R. § 4.59, 4.71a, DCs 5010 (2011).  However, a rating higher than 10 percent is not warranted under DCs 5003 or 5010, as the evidence does not demonstrate that the Veteran's left knee disability involves two or more major joints.  

The Veteran contends that his left knee disability flares up after prolonged standing or walking and on physical activity.  However, even if the Veteran does experience flare-ups of his left knee disability, the Board finds it unlikely, and there is no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to 10 degrees extension or to 45 degrees on flexion. Specifically, the Board is in receipt of two VA examinations that factor in findings related to any additional functional limitations on repetitive use.  On each examination, the Veteran described pain on repetitive motion, however, there were no findings of additional limitation of extension or flexion that would warrant a higher rating under DC 5260 or DC5261.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the left knee being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran has described pain on motion, the medical evidence of record does not demonstrate that painful motion has constituted functional loss.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).

III.  Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's left knee symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his left knee disability that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's left knee disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.    In this case, the Veteran is employed full-time and has not alleged that he was unemployable during the course of the appeal.  Therefore, as there is no evidence of unemployability, a TDIU is not raised by the record. 

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's left knee disability has warranted an initial 10 percent rating, effective Since December 30, 2004, the effective date of service connection.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a lumbar spine disability is granted, subject to the laws and regulations governing monetary awards.

Service connection for a cervical spine disability is granted, subject to the laws and regulations governing monetary awards.

An initial 10 percent rating for a left knee disability is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


